Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a method of use but fails to recite steps, Thus, the recited claims fails to qualify as a method status under 35 U.S.C. 101.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “a method comprising the use of pantoprazole…” , but fails to define the steps encompassed within the method. The claimed method is indefinite as to the step(s) encompassed thereby.
Claims 1 and 6 recite the limitation "the use" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

For compact prosecution, the claims are construed as to read on a method of administering pantoprazole to patients having, or at the risk of having, fatty liver disease, particularly, non-alcoholic fatty liver disease (NAFLD).

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gonzale-Ortiz et al. (“Effect of pantoprazole on insulin secretion in drug-naïve patients with type 2 diabetes,” Diabetes Research and Clinical Practice, 2015, Vol. 108, e11-e13), as evidenced by Dharmalingam et al. (Indian J. Endocrinology and Metabolism, 2018, Vol. 22, Issue 3, pp421-428). 

Gonzale-Ortiz et al. disclosed a clinical trial wherein 7 patents of type II diabetes were treated by pantoprazole, in a composition, 40 mg once daily for 45 days. See, page e12. Dharmalingam et al. discloses that non-alcoholic fatty liver disease (NAFLD) and type II diabetes (T2DM) often coexist. The prevalence of NAFLD is 59.67 in T2DM patients. 
It has been –well-recognized that in order for a prior art reference to serve as an  anticipatory reference, it must disclose every limitation of the claimed  invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473,  1477 (Fed. Cir. 1997). 
A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." 
Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005) (citations omitted). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rubartelli et al. (WO 2016/189562 A1) teach a method of using proton pump inhibitors, such as pantoprazole for anti-inflammatory therapy, particularly for treating diabetes, obesity. Currie (US 2013/0156720 A1) teaches a method of treating metabolism syndrome by  administering a proton pump inhibitors, such as pantoprazole. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHENGJUN WANG/Primary Examiner, Art Unit 1627